
	
		II
		111th CONGRESS
		2d Session
		S. 3103
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2010
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To help small businesses create new jobs and drive our
		  Nation’s economic recovery. 
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Creation Act of
			 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Small business tax reform
				Sec. 101. Extension of increase in expensing of certain
				depreciable business assets.
				Sec. 102. Increased exclusion and other modifications
				applicable to qualified small business stock.
				TITLE II—Access to capital
				Sec. 201. Short title.
				Subtitle A—Next Steps for Main Street Credit
				Availability
				Sec. 221. Section 7(a) business loans.
				Sec. 222. Maximum loan amounts under 504 program.
				Sec. 223. Maximum loan limits under microloan
				program.
				Sec. 224. New Markets Venture Capital company investment
				limitations.
				Sec. 225. Alternative size standards.
				Sec. 226. Sale of 7(a) loans in secondary market.
				Sec. 227. Online lending platform.
				Subtitle B—Small Business Access to Capital
				Sec. 228. Low-interest refinancing under the local development
				business loan program.
				TITLE III—Small business exporting
				Sec. 301. Short title.
				Sec. 302. Definitions.
				Sec. 303. Office of International Trade.
				Sec. 304. Duties of the Office of International
				Trade.
				Sec. 305. Export assistance centers.
				Sec. 306. International trade finance programs.
				Sec. 307. State Trade and Export Promotion Grant
				Program.
				Sec. 308. Rural export promotion.
				Sec. 309. International trade cooperation by small business
				development centers.
				TITLE IV—Small business regulatory reform
				Sec. 401. Short title.
				Sec. 402. Findings.
				Sec. 403. Job impact statement for reported bills and joint
				resolutions.
				Sec. 404. Clarification and expansion of rules covered by the
				Regulatory Flexibility Act.
				Sec. 405. Requirements providing for more detailed
				analyses.
				Sec. 406. Periodic review of rules.
				Sec. 407. Office of Advocacy.
				Sec. 408. Clerical amendments.
				TITLE V—Other provisions
				Sec. 501. Funds for SBDCs.
				Sec. 502. Temporary waiver authority for women's business
				center program.
				TITLE VI—Funding
				Sec. 601. Offset.
				Sec. 602. Emergency designation.
			
		ISmall business
			 tax reform
			101.Extension of
			 increase in expensing of certain depreciable business assets
				(a)In
			 generalSubsection (b) of section 179 of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 ($125,000 in the case of taxable years beginning after 2006 and before
			 2011) in paragraph (1) and inserting ($250,000 in the case of
			 taxable years beginning after 2007 and before 2015),
					(2)by striking
			 ($500,000 in the case of taxable years beginning after 2006 and before
			 2011) in paragraph (2) and inserting ($800,000 in the case of
			 taxable years beginning after 2007 and before 2015),
					(3)by striking
			 paragraphs (5) and (7), and
					(4)by redesignating
			 paragraph (6) as paragraph (5).
					(b)Extension of
			 expensing of computer softwareSection 179(d)(1)(A)(ii) of the
			 Internal Revenue Code of 1986 is amended by striking 2011 and
			 inserting 2015.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				102.Increased exclusion
			 and other modifications applicable to qualified small business stock
				(a)Increased
			 exclusion
					(1)In
			 generalSubsection (a) of section 1202 of the Internal Revenue
			 Code of 1986 (relating partial exclusion for gain from certain small business
			 stock) is amended to read as follows:
						
							(a)ExclusionGross
				income shall not include 100 percent of any gain from the sale or exchange of
				qualified small business stock held for more than 4
				years.
							.
					(2)Rule relating
			 to stock held among members of controlled groupSubsection (c) of
			 section 1202 of such Code is amended by adding at the end the following new
			 paragraph:
						
							(4)Stock held
				among members of 25-percent controlled group not eligible
								(A)In
				generalStock of a member of a 25-percent controlled group shall
				not be treated as qualified small business stock while held by another member
				of such group.
								(B)25-percent
				controlled groupFor purposes of subparagraph (A), the term
				25-percent controlled group means any controlled group of
				corporations as defined in section 1563(a)(1), except that—
									(i)more than
				25 percent shall be substituted for at least 80 percent
				each place it appears in section 1563(a)(1), and
									(ii)section
				1563(a)(4) shall not
				apply.
									.
					(3)Conforming
			 amendments
						(A)Subsections
			 (b)(2), (g)(2)(A), and (j)(1)(A) of section 1202 of such Code are each amended
			 by striking 5 years and inserting 4 years.
						(B)The heading for
			 section 1202 of such Code is amended by striking partial.
						(C)The item relating
			 to section 1202 in the table of sections for part I of subchapter P of chapter
			 1 of such Code is amended by striking Partial exclusion and
			 inserting Exclusion.
						(D)Section 1223(13)
			 of such Code is amended by striking 1202(a)(2),.
						(b)Repeal of
			 minimum tax preference
					(1)In
			 generalSubsection (a) of section 57 of the Internal Revenue Code
			 of 1986 (relating to items of tax preference) is amended by striking paragraph
			 (7).
					(2)Technical
			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code
			 is amended by striking , (5), and (7) and inserting and
			 (5).
					(c)Repeal of 28
			 percent capital gains rate on qualified small business stock
					(1)In
			 generalSubparagraph (A) of section 1(h)(4) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(A)collectibles
				gain,
				over
							.
					(2)Conforming
			 amendments
						(A)Section 1(h) of
			 such Code is amended by striking paragraph (7).
						(B)(i)Section 1(h) of such
			 Code is amended by redesignating paragraphs (8), (9), (10), (11), (12), and
			 (13) as paragraphs (7), (8), (9), (10), (11), and (12), respectively.
							(ii)Sections 163(d)(4)(B), 854(b)(5),
			 857(c)(2)(D) of such Code are each amended by striking section
			 1(h)(11)(B) and inserting section 1(h)(10)(B).
							(iii)The following sections of such
			 Code are each amended by striking section 1(h)(11) and inserting
			 section 1(h)(10):
								(I)Section 301(f)(4).
								(II)Section 306(a)(1)(D).
								(III)Section 584(c).
								(IV)Section 702(a)(5).
								(V)Section 854(a).
								(VI)Section 854(b)(2).
								(iv)The heading of section 857(c)(2)
			 is amended by striking 1(h)(11) and inserting
			 1(h)(10).
							(d)Increase
			 aggregate asset limitation for qualified small businesses
					(1)In
			 generalParagraph (1) of section 1202(d) of the Internal Revenue
			 Code of 1986 (relating to qualified small business) is amended by striking
			 $50,000,000 each place it appears and inserting
			 $100,000,000.
					(2)Inflation
			 adjustmentSection 1202(d) of such Code is amended by adding at
			 the end the following new paragraph:
						
							(4)Inflation
				adjustment
								(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2009, each of the $100,000,000 dollar amounts in paragraph (1) shall
				be increased by an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2008 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$100.
								.
					(e)Effective
			 date
					(1)In
			 generalThe amendments made by this section apply to stock issued
			 after December 31, 2009.
					(2)Special rule
			 for stock issued before January 1, 2010The amendments made by
			 subsections (a), (b), and (c) shall apply to sales or exchanges—
						(A)made after
			 December 31, 2009,
						(B)of stock issued
			 before such date, and
						(C)by a taxpayer
			 other than a corporation.
						IIAccess to
			 capital
			201.Short
			 titleThis title may be cited
			 as the Small Business Job Creation and
			 Access to Capital Act of 2010.
			ANext Steps for Main Street Credit
			 Availability
				221.Section
			 7(a) business loans
					(a)AmendmentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
						(1)in paragraph (2)(A)—
							(A)in clause (i), by striking 75
			 percent and inserting 90 percent; and
							(B)in clause (ii), by striking 85
			 percent and inserting 90 percent; and
							(2)in paragraph (3)(A), by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $4,500,000 (or if the gross loan amount would exceed
			 $5,000,000.
						(b)Prospective repealEffective January 1, 2011, section 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)) is amended—
						(1)in paragraph (2)(A)—
							(A)in clause (i), by striking 90
			 percent and inserting 75 percent; and
							(B)in clause (ii), by striking 90
			 percent and inserting 85 percent; and
							(2)in paragraph (3)(A), by striking
			 $4,500,000 and inserting $3,750,000.
						222.Maximum loan amounts under 504
			 programSection 502(2)(A) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)) is
			 amended—
					(1)in clause (i), by striking
			 $1,500,000 and inserting $5,000,000;
					(2)in clause (ii), by striking
			 $2,000,000 and inserting $5,000,000;
					(3)in clause (iii), by striking
			 $4,000,000 and inserting $5,500,000;
					(4)in clause (iv), by striking
			 $4,000,000 and inserting $5,500,000; and
					(5)in clause (v), by striking
			 $4,000,000 and inserting $5,500,000.
					223.Maximum loan limits under microloan
			 programSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)) is amended—
					(1)in paragraph (1)(B)(iii), by striking
			 $35,000 and inserting $50,000;
					(2)in paragraph (3)—
						(A)in subparagraph (C), by striking
			 $3,500,000 and inserting $5,000,000; and
						(B)in subparagraph (E), by striking
			 $35,000 each place that term appears and inserting
			 $50,000; and
						(3)in paragraph (11)(B), by striking
			 $35,000 and inserting $50,000.
					224.New Markets Venture Capital company
			 investment limitationsSection
			 355 of the Small Business Investment Act of 1958 (15 U.S.C. 689d) is amended by
			 adding at the end the following:
					
						(e)Investment limitations
							(1)DefinitionIn this subsection, the term covered
				New Markets Venture Capital company means a New Markets Venture Capital
				company—
								(A)granted final approval by the Administrator
				under section 354(e) on or after March 1, 2002; and
								(B)that has obtained a financing from the
				Administrator.
								(2)LimitationExcept to the extent approved by the
				Administrator, a covered New Markets Venture Capital company may not acquire or
				issue commitments for securities under this title for any single enterprise in
				an aggregate amount equal to more than 10 percent of the sum of—
								(A)the regulatory capital of the covered New
				Markets Venture Capital company; and
								(B)the total amount of leverage projected in
				the participation agreement of the covered New Markets Venture
				Capital.
								.
				225.Alternative size standardsSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
					
						(5)Alternative size standard
							(A)In generalThe Administrator shall establish an
				alternative size standard for applicants for business loans under section 7(a)
				and applicants for development company loans under title V of the Small
				Business Investment Act of 1958 (15 U.S.C. 695 et seq.), that uses maximum
				tangible net worth and average net income as an alternative to the use of
				industry standards.
							(B)Interim ruleUntil the date on which the alternative
				size standard established under subparagraph (A) is in effect, an applicant for
				a business loan under section 7(a) or an applicant for a development company
				loan under title V of the Small Business Investment Act of 1958 may be eligible
				for such a loan if—
								(i)the maximum tangible net worth of the
				applicant is not more than $15,000,000; and
								(ii)the average net income after Federal income
				taxes (excluding any carry-over losses) of the applicant for the 2 full fiscal
				years before the date of the application is not more than
				$5,000,000.
								.
				226.Sale of
			 7(a) loans in secondary marketSection 5(g) of the Small Business Act (15
			 U.S.C. 634(g)) is amended by adding at the end the following:
					
						(6)If the amount of the guaranteed portion of
				any loan under section 7(a) is more than $500,000, the Administrator shall,
				upon request of a pool assembler, divide the loan guarantee into increments of
				$500,000 and 1 increment of any remaining amount less than $500,000, in order
				to permit the maximum amount of any loan in a pool to be not more than
				$500,000. Only 1 increment of any loan guarantee divided under this paragraph
				may be included in the same pool. Increments of loan guarantees to different
				borrowers that are divided under this paragraph may be included in the same
				pool.
						.
				227.Online lending platformIt is the sense of Congress that the
			 Administrator of the Small Business Administration should establish a website
			 that—
					(1)lists each lender that makes loans
			 guaranteed by the Small Business Administration and provides information about
			 the loan rates of each such lender; and
					(2)allows prospective borrowers to compare
			 rates on loans guaranteed by the Small Business Administration.
					BSmall Business Access to Capital
				228.Low-interest refinancing under the local
			 development business loan program
					(a)RefinancingSection 502(7) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(7)) is amended by adding at the end the
			 following:
						
							(C)Refinancing not involving
				expansions
								(i)DefinitionsIn this subparagraph—
									(I)the term borrower means a
				small business concern that submits an application to a development company for
				financing under this subparagraph;
									(II)the term eligible fixed asset
				means tangible property relating to which the Administrator may provide
				financing under this section; and
									(III)the term qualified debt means
				indebtedness—
										(aa)that—
											(AA)was incurred not less than 2 years before
				the date of the application for assistance under this subparagraph;
											(BB)is a commercial loan;
											(CC)is not subject to a guarantee by a Federal
				agency;
											(DD)the proceeds of which were used to acquire
				an eligible fixed asset;
											(EE)was incurred for the benefit of the small
				business concern; and
											(FF)is collateralized by eligible fixed assets;
				and
											(bb)for which the borrower has been current on
				all payments for not less than 1 year before the date of the
				application.
										(ii)AuthorityA project that does not involve the
				expansion of a small business concern may include the refinancing of qualified
				debt if—
									(I)the amount of the financing is not more
				than 80 percent of the value of the collateral for the financing, except that,
				if the appraised value of the eligible fixed assets serving as collateral for
				the financing is less than the amount equal to 125 percent of the amount of the
				financing, the borrower may provide additional cash or other collateral to
				eliminate any deficiency;
									(II)the borrower has been in operation for all
				of the 2-year period ending on the date of the loan; and
									(III)for a financing for which the Administrator
				determines there will be an additional cost attributable to the refinancing of
				the qualified debt, the borrower agrees to pay a fee in an amount equal to the
				anticipated additional cost.
									(iii)Financing for business expenses
									(I)Financing for business
				expensesThe Administrator
				may provide financing to a borrower that receives financing that includes a
				refinancing of qualified debt under clause (ii), in addition to the refinancing
				under clause (ii), to be used solely for the payment of business
				expenses.
									(II)Application for financingAn application for financing under
				subclause (I) shall include—
										(aa)a specific description of the expenses for
				which the additional financing is requested; and
										(bb)an itemization of the amount of each
				expense.
										(III)Condition on additional
				financingA borrower may not
				use any part of the financing under this clause for non-business
				purposes.
									(iv)Loans based on jobs
									(I)Job creation and retention goals
										(aa)In generalThe Administrator may provide financing
				under this subparagraph for a borrower that meets the job creation goals under
				subsection (d) or (e) of section 501.
										(bb)Alternate job retention goalThe Administrator may provide financing
				under this subparagraph to a borrower that does not meet the goals described in
				item (aa) in an amount that is not more than the product obtained by
				multiplying the number of employees of the borrower by $65,000.
										(II)Number of employeesFor purposes of subclause (I), the number
				of employees of a borrower is equal to the sum of—
										(aa)the number of full-time employees of the
				borrower on the date on which the borrower applies for a loan under this
				subparagraph; and
										(bb)the product obtained by multiplying—
											(AA)the number of part-time employees of the
				borrower on the date on which the borrower applies for a loan under this
				subparagraph; by
											(BB)the quotient obtained by dividing the
				average number of hours each part time employee of the borrower works each week
				by 40.
											(v)NondelegationNotwithstanding section 508(e), the
				Administrator may not permit a premier certified lender to approve or
				disapprove an application for assistance under this subparagraph.
								(vi)Total amount of loansThe Administrator may provide not more than
				a total of $4,000,000,000 of financing under this subparagraph for each fiscal
				year.
								.
					(b)Prospective repealEffective 2 years after the date of
			 enactment of this Act, section 502(7) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(7)) is amended by striking subparagraph (C).
					(c)Technical correctionSection 502(2)(A)(i) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)(i)) is amended by striking
			 subparagraph (B) or (C) and inserting clause (ii), (iii),
			 (iv), or (v).
					IIISmall business
			 exporting
			301.Short titleThis title may be cited as the
			 Small Business Export Enhancement and
			 International Trade Act of 2010.
			302.Definitions
				(a)DefinitionsIn this title—
					(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
					(2)the term Associate
			 Administrator means the Associate Administrator for International Trade
			 appointed under section 22(a)(2) of the Small Business Act, as amended by this
			 Act;
					(3)the term Export Assistance
			 Center means a one-stop shop referred to in section 2301(b)(8) of the
			 Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4721(b)(8));
					(4)the term rural small business
			 concern means a small business concern located in a rural area, as that
			 term is defined in section 1393(a)(2) of the Internal Revenue Code of 1986;
			 and
					(5)the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
					(b)Technical and conforming
			 amendments
					(1)DefinitionsSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
						
							(t)Small business development
				centerIn this Act, the term
				small business development center means a small business
				development center described in section 21.
							(u)Region of the AdministrationIn this Act, the term region of the
				Administration means the geographic area served by a regional office of
				the Administration established under section
				4(a).
							.
					(2)Conforming amendmentSection 4(b)(3)(B)(x) of the Small Business
			 Act (15 U.S.C. 633(b)(3)(B)(x)) is amended by striking Administration
			 district and region and inserting district and region of the
			 Administration.
					303.Office of International Trade
				(a)EstablishmentSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended—
					(1)by striking Sec. 22. (a)
			 There and inserting the following:
						
							22.Office of International Trade
								(a)Establishment
									(1)OfficeThere
									;
				and
					(2)in subsection (a)—
						(A)in paragraph (1), as so designated, by
			 striking the period and inserting “for the primary purposes of
			 increasing—
							
								(A)the number of small business concerns that
				export; and
								(B)the volume of exports by small business
				concerns.
								;
				and
						(B)by adding at the end the following:
							
								(2)Associate AdministratorThe head of the Office shall be the
				Associate Administrator for International Trade, who shall be responsible to
				the
				Administrator.
								.
						(b)Authority for Additional Associate
			 AdministratorSection 4(b)(1)
			 of the Small Business Act (15 U.S.C. 633(b)(1)) is amended—
					(1)in the fifth sentence, by striking
			 five Associate Administrators and inserting Associate
			 Administrators; and
					(2)by adding at the end the following:
			 One such Associate Administrator shall be the Associate Administrator
			 for International Trade, who shall be the head of the Office of International
			 Trade established under section 22..
					(c)Discharge of International Trade
			 Responsibilities of AdministrationSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended by adding at the end the following:
					
						(h)Discharge of International Trade
				Responsibilities of AdministrationThe Administrator shall ensure that—
							(1)the responsibilities of the Administration
				regarding international trade are carried out by the Associate
				Administrator;
							(2)the Associate Administrator has sufficient
				resources to carry out such responsibilities; and
							(3)the Associate Administrator has direct
				supervision and control over—
								(A)the staff of the Office; and
								(B)any employee of the Administration whose
				principal duty station is an Export Assistance Center, or any successor
				entity.
								.
				(d)Role of Associate Administrator in carrying
			 out international trade policySection 2(b)(1) of the Small Business Act
			 (15 U.S.C. 631(b)(1)) is amended in the matter preceding subparagraph
			 (A)—
					(1)by inserting the Administrator
			 of before the Small Business Administration; and
					(2)by inserting through the Associate
			 Administrator for International Trade, and before in cooperation
			 with.
					(e)Implementation dateNot later than 90 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall appoint an Associate Administrator for International Trade under section
			 22(a) of the Small Business Act (15 U.S.C. 649(a)), as added by this
			 section.
				304.Duties of the Office of International
			 Trade
				(a)Amendments to section 22Section 22 of the Small Business Act (15
			 U.S.C. 649) is amended—
					(1)by striking subsection (b) and inserting
			 the following:
						
							(b)Trade distribution networkThe Associate Administrator, working in
				close cooperation with the Secretary of Commerce, the United States Trade
				Representative, the Export-Import Bank of the United States, the Overseas
				Private Investment Corporation, and other relevant Federal agencies, small
				business development centers engaged in export promotion efforts, Export
				Assistance Centers, regional and district offices of the Administration, the
				small business community, and relevant State and local export promotion
				programs, shall—
								(1)maintain a distribution network, using
				regional and district offices of the Administration, the small business
				development center network, networks of women's business centers, the Service
				Corps of Retired Executives authorized by section 8(b)(1), and Export
				Assistance Centers, for programs relating to—
									(A)trade promotion;
									(B)trade finance;
									(C)trade adjustment assistance;
									(D)trade remedy assistance; and
									(E)trade data collection;
									(2)aggressively market the programs described
				in paragraph (1) and disseminate information, including computerized marketing
				data, to small business concerns on exporting trends, market-specific growth,
				industry trends, and international prospects for exports;
								(3)promote export assistance programs through
				the district and regional offices of the Administration, the small business
				development center network, Export Assistance Centers, the network of women's
				business centers, chapters of the Service Corps of Retired Executives, State
				and local export promotion programs, and partners in the private sector;
				and
								(4)give preference in hiring or approving the
				transfer of any employee into the Office or to a position described in
				subsection (c)(9) to otherwise qualified applicants who are fluent in a
				language in addition to English, to—
									(A)accompany small business concerns on
				foreign trade missions; and
									(B)translate documents, interpret
				conversations, and facilitate multilingual transactions, including by providing
				referral lists for translation services, if
				required.
									;
					(2)in subsection (c)—
						(A)by striking (c) The Office
			 and inserting the following:
							
								(c)Promotion of sales
				opportunitiesThe Associate
				Administrator
								;
						(B)by redesignating paragraphs (1) through (8)
			 as paragraphs (2) through (9), respectively;
						(C)by inserting before paragraph (2), as so
			 redesignated, the following:
							
								(1)establish annual goals for the Office
				relating to—
									(A)enhancing the exporting capability of small
				business concerns and small manufacturers;
									(B)facilitating technology transfers;
									(C)enhancing programs and services to assist
				small business concerns and small manufacturers to compete effectively and
				efficiently against foreign entities;
									(D)increasing the ability of small business
				concerns to access capital;
									(E)disseminating information concerning
				Federal, State, and private programs and initiatives; and
									(F)ensuring that the interests of small
				business concerns are adequately represented in trade
				negotiations;
									;
						(D)in paragraph (2), as so redesignated, by
			 striking mechanism for and all that follows through (D)
			 assisting and inserting the
			 following:
							
								mechanism
			 for—(A)identifying subsectors of the small
				business community with strong export potential;
								(B)identifying areas of demand in foreign
				markets;
								(C)prescreening foreign buyers for commercial
				and credit purposes; and
								(D)assisting
								;
						(E)in paragraph (3), as so redesignated, by
			 striking assist small businesses in the formation and utilization
			 of and inserting assist small business concerns in forming and
			 using;
						(F)in paragraph (4), as so
			 redesignated—
							(i)by striking local and
			 inserting district;
							(ii)by striking existing;
							(iii)by striking Small Business
			 Development Center network and inserting small business
			 development center network; and
							(iv)by striking Small Business
			 Development Center Program and inserting small business
			 development center program;
							(G)in paragraph (5), as so
			 redesignated—
							(i)in subparagraph (A), by striking
			 Gross State Produce and inserting Gross State
			 Product;
							(ii)in subparagraph (B), by striking
			 SIC each place it appears and inserting North American
			 Industry Classification System; and
							(iii)in subparagraph (C), by striking
			 small businesses and inserting small business
			 concerns;
							(H)in paragraph (6), as so redesignated, by
			 striking the period at the end and inserting a semicolon;
						(I)in paragraph (7), as so
			 redesignated—
							(i)in the matter preceding subparagraph
			 (A)—
								(I)by inserting concerns after
			 small business; and
								(II)by striking current and
			 inserting up to date;
								(ii)in subparagraph (A), by striking
			 Administration's regional offices and inserting regional
			 and district offices of the Administration;
							(iii)in subparagraph (B) by striking
			 current;
							(iv)in subparagraph (C), by striking
			 current; and
							(v)by striking small businesses
			 each place that term appears and inserting small business
			 concerns;
							(J)in paragraph (8), as so redesignated, by
			 striking and at the end;
						(K)in paragraph (9), as so
			 redesignated—
							(i)in the matter preceding subparagraph
			 (A)—
								(I)by striking full-time export
			 development specialists to each Administration regional office and
			 assigning; and
								(II)by striking person in each district
			 office. Such specialists and inserting individual in each
			 district office and providing each Administration regional office with a
			 full-time export development specialist, who;
								(ii)in subparagraph (B)—
								(I)by striking current;
			 and
								(II)by striking with and
			 inserting in;
								(iii)in subparagraph (D)—
								(I)by striking Administration personnel
			 involved in granting and inserting personnel of the
			 Administration involved in making; and
								(II)by striking and at the
			 end;
								(iv)in subparagraph (E)—
								(I)by striking small businesses'
			 needs and inserting the needs of small business
			 concerns; and
								(II)by striking the period at the end and
			 inserting a semicolon;
								(v)by adding at the end the following:
								
									(F)participate, jointly with employees of the
				Office, in an annual training program that focuses on current small business
				needs for exporting; and
									(G)develop and conduct training programs for
				exporters and lenders, in cooperation with the Export Assistance Centers, the
				Department of Commerce, small business development centers, women's business
				centers, the Export-Import Bank of the United States, the Overseas Private
				Investment Corporation, and other relevant Federal
				agencies;
									;
				and
							(vi)by striking small businesses
			 each place that term appears and inserting small business
			 concerns; and
							(L)by adding at the end the following:
							
								(10)make available on the website of the
				Administration the name and contact information of each individual described in
				paragraph (9);
								(11)carry out a nationwide marketing effort
				using technology, online resources, training, and other strategies to promote
				exporting as a business development opportunity for small business
				concerns;
								(12)disseminate information to the small
				business community through regional and district offices of the Administration,
				the small business development center network, Export Assistance Centers, the
				network of women's business centers, chapters of the Service Corps of Retired
				Executives authorized by section 8(b)(1), State and local export promotion
				programs, and partners in the private sector regarding exporting trends,
				market-specific growth, industry trends, and prospects for exporting;
				and
								(13)establish and carry out training programs
				for the staff of the regional and district offices of the Administration and
				resource partners of the Administration on export promotion and providing
				assistance relating to
				exports.
								;
						(3)in subsection (d)—
						(A)by redesignating paragraphs (1) through (5)
			 as clauses (i) through (v), respectively, and adjusting the margins
			 accordingly;
						(B)by striking (d) The Office
			 and inserting the following:
							
								(d)Export financing programs
									(1)In generalThe Associate
				Administrator
									;
				and
						(C)by striking To accomplish this goal,
			 the Office shall work and inserting the following:
							
								(2)Trade finance specialistTo accomplish the goal established under
				paragraph (1), the Associate Administrator shall—
									(A)designate at least 1 individual within the
				Administration as a trade finance specialist to oversee international loan
				programs and assist Administration employees with trade finance issues;
				and
									(B)work
									;
						(4)in subsection (e), by striking (e)
			 The Office and inserting the following:
						
							(e)Trade
				RemediesThe Associate
				Administrator
							;
					(5)by amending subsection (f) to read as
			 follows:
						
							(f)Reporting requirementThe Associate Administrator shall submit an
				annual report to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives that
				contains—
								(1)a description of the progress of the Office
				in implementing the requirements of this section;
								(2)a detailed account of the results of export
				growth activities of the Administration, including the activities of each
				district and regional office of the Administration, based on the performance
				measures described in subsection (i);
								(3)an estimate of the total number of jobs
				created or retained as a result of export assistance provided by the
				Administration and resource partners of the Administration;
								(4)for any travel by the staff of the Office,
				the destination of such travel and the benefits to the Administration and to
				small business concerns resulting from such travel; and
								(5)a description of the participation by the
				Office in trade
				negotiations.
								;
					(6)in subsection (g), by striking (g)
			 The Office and inserting the following:
						
							(g)StudiesThe Associate
				Administrator
							;
				and
					(7)by adding after subsection (h), as added by
			 section 303 of this Act, the following:
						
							(i)Export and trade counseling
								(1)DefinitionIn this subsection—
									(A)the term lead small business
				development center means a small business development center that has
				received a grant from the Administration; and
									(B)the term lead women's business
				center means a women's business center that has received a grant from
				the Administration.
									(2)Certification programThe Administrator shall establish an export
				and trade counseling certification program to certify employees of lead small
				business development centers and lead women's business centers in providing
				export assistance to small business concerns.
								(3)Number of certified employeesThe Administrator shall ensure that the
				number of employees of each lead small business development center who are
				certified in providing export assistance is not less than the lesser of—
									(A)5; or
									(B)10 percent of the total number of employees
				of the lead small business development center.
									(4)Reimbursement for certification
									(A)In generalSubject to the availability of
				appropriations, the Administrator shall reimburse a lead small business
				development center or a lead women's business center for costs relating to the
				certification of an employee of the lead small business center or lead women's
				business center in providing export assistance under the program established
				under paragraph (2).
									(B)LimitationThe total amount reimbursed by the
				Administrator under subparagraph (A) may not exceed $350,000 in any fiscal
				year.
									(j)Performance measures
								(1)In generalThe Associate Administrator shall develop
				performance measures for the Administration to support export growth goals for
				the activities of the Office under this section that include—
									(A)the number of small business concerns
				that—
										(i)receive assistance from the
				Administration;
										(ii)had not exported goods or services before
				receiving the assistance described in clause (i); and
										(iii)export goods or services;
										(B)the number of small business concerns
				receiving assistance from the Administration that export goods or services to a
				market outside the United States into which the small business concern did not
				export before receiving the assistance;
									(C)export revenues by small business concerns
				assisted by programs of the Administration;
									(D)the number of small business concerns
				referred to an Export Assistance Center or a small business development center
				by the staff of the Office;
									(E)the number of small business concerns
				referred to the Administration by an Export Assistance Center or a small
				business development center; and
									(F)the number of small business concerns
				referred to the Export-Import Bank of the United States or to the Overseas
				Private Investment Corporation by the staff of the Office, an Export Assistance
				Center, or a small business development center.
									(2)Joint performance measuresThe Associate Administrator shall develop
				joint performance measures for the district offices of the Administration and
				the Export Assistance Centers that include the number of export loans made
				under—
									(A)section 7(a)(16);
									(B)the Export Working Capital Program
				established under section 7(a)(14);
									(C)the Preferred Lenders Program, as defined
				in section 7(a)(2)(C)(ii); and
									(D)the export express program established
				under section 7(a)(34).
									(3)Consistency of trackingThe Associate Administrator, in
				coordination with the departments and agencies that are represented on the
				Trade Promotion Coordinating Committee established under section 2312 of the
				Export Enhancement Act of 1988 (15 U.S.C. 4727) and the small business
				development center network, shall develop a system to track exports by small
				business concerns, including information relating to the performance measures
				developed under paragraph (1), that is consistent with systems used by the
				departments and agencies and the
				network.
								.
					(b)Trade
			 disputesThe Administrator
			 shall carry out a comprehensive program to provide technical assistance,
			 counseling, and reference materials to small business concerns relating to
			 resources, procedures, and requirements for mechanisms to resolve international
			 trade disputes or address unfair international trade practices under
			 international trade agreements or Federal law, including—
					(1)directing the district offices of the
			 Administration to provide referrals, information, and other services to small
			 business concerns relating to the mechanisms;
					(2)entering agreements and partnerships with
			 providers of legal services relating to the mechanisms, to ensure small
			 business concerns may affordably use the mechanisms; and
					(3)in consultation with the Director of the
			 United States Patent and Trademark Office and the Register of Copyrights,
			 designing counseling services and materials for small business concerns
			 regarding intellectual property protection in other countries.
					(c)ReportNot later than 60 days after the date of
			 enactment of this Act, the Administrator shall submit a report to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives on any travel by the staff of the
			 Office of International Trade of the Administration, during the period
			 beginning on October 1, 2004, and ending on the date of enactment of the Act,
			 including the destination of such travel and the benefits to the Administration
			 and to small business concerns resulting from such travel.
				305.Export assistance centers
				(a)Export assistance centersSection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by section 304 of this Act, is amended by adding at the
			 end the following:
					
						(k)Export assistance centers
							(1)Export finance specialists
								(A)Minimum number of export finance
				specialistsOn and after
				January 1, 2010, the Administrator, in coordination with the Secretary of
				Commerce, shall ensure that the number of export finance specialists is not
				less than the number of such employees so assigned on January 1, 2003.
								(B)Export finance specialists assigned to each
				region of the AdministrationOn and after the date that is 2 years after
				the date of enactment of this subsection, the Administrator, in coordination
				with the Secretary of Commerce, shall ensure that there are not fewer than 3
				export finance specialists in each region of the Administration.
								(2)Placement of export finance
				specialists
								(A)PriorityThe Administrator shall give priority, to
				the maximum extent practicable, to placing employees of the Administration at
				any Export Assistance Center that—
									(i)had an Administration employee assigned to
				the Export Assistance Center before January 2003; and
									(ii)has not had an Administration employee
				assigned to the Export Assistance Center during the period beginning January
				2003, and ending on the date of enactment of this subsection, either through
				retirement or reassignment.
									(B)Needs of exportersThe Administrator shall, to the maximum
				extent practicable, strategically assign Administration employees to Export
				Assistance Centers, based on the needs of exporters.
								(C)Rule of constructionNothing in this subsection may be construed
				to require the Administrator to reassign or remove an export finance specialist
				who is assigned to an Export Assistance Center on the date of enactment of this
				subsection.
								(3)GoalsThe Associate Administrator shall work with
				the Department of Commerce, the Export-Import Bank of the United States, and
				the Overseas Private Investment Corporation to establish shared annual goals
				for the Export Assistance Centers.
							(4)OversightThe Associate Administrator shall designate
				an individual within the Administration to oversee all activities conducted by
				Administration employees assigned to Export Assistance Centers.
							(l)DefinitionsIn this section—
							(1)the term Associate
				Administrator means the Associate Administrator for International Trade
				described in subsection (a)(2);
							(2)the term Export Assistance
				Center means a one-stop shop for United States exporters established by
				the United States and Foreign Commercial Service of the Department of Commerce
				pursuant to section 2301(b)(8) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721(b)(8));
							(3)the term export finance
				specialist means a full-time equivalent employee of the Office assigned
				to an Export Assistance Center to carry out the duties described in subsection
				(e); and
							(4)the term Office means the
				Office of International Trade established under subsection
				(a)(1).
							.
				(b)Study and report on filling gaps in high-
			 and Low-Export volume areas
					(1)Study and reportNot later than 6 months after the date of
			 enactment of this Act, and every 2 years thereafter, the Administrator
			 shall—
						(A)conduct a study of—
							(i)the volume of exports for each
			 State;
							(ii)the availability of export finance
			 specialists in each State;
							(iii)the number of exporters in each State that
			 are small business concerns;
							(iv)the percentage of exporters in each State
			 that are small business concerns;
							(v)the change, if any, in the number of
			 exporters that are small business concerns in each State—
								(I)for the first study conducted under this
			 subparagraph, during the 10-year period ending on the date of enactment of this
			 Act; and
								(II)for each subsequent study, during the
			 10-year period ending on the date the study is commenced;
								(vi)the total value of the exports in each
			 State by small business concerns;
							(vii)the percentage of the total volume of
			 exports in each State that is attributable to small business concerns;
			 and
							(viii)the change, if any, in the percentage of
			 the total volume of exports in each State that is attributable to small
			 business concerns—
								(I)for the first study conducted under this
			 subparagraph, during the 10-year period ending on the date of enactment of this
			 Act; and
								(II)for each subsequent study, during the
			 10-year period ending on the date the study is commenced; and
								(B)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report containing—
							(i)the results of the study under subparagraph
			 (A);
							(ii)to the extent practicable, a recommendation
			 regarding how to eliminate gaps between the supply of and demand for export
			 finance specialists in the 15 States that have the greatest volume of exports,
			 based upon the most recent data available from the Department of
			 Commerce;
							(iii)to the extent practicable, a recommendation
			 regarding how to eliminate gaps between the supply of and demand for export
			 finance specialists in the 15 States that have the lowest volume of exports,
			 based upon the most recent data available from the Department of Commerce;
			 and
							(iv)such additional information as the
			 Administrator determines is appropriate.
							(2)DefinitionIn this subsection, the term export
			 finance specialist has the meaning given that term in section 22(l) of
			 the Small Business Act, as added by this Act.
					306.International trade finance
			 programs
				(a)Loan limits
					(1)Total amount outstandingSection 7(a)(3)(B) of the Small Business
			 Act (15 U.S.C. 636(a)(3)(B)) is amended by striking $1,750,000, of which
			 not more than $1,250,000 and inserting $4,500,000 (or if the
			 gross loan amount would exceed $5,000,000), of which not more than
			 $4,000,000.
					(2)ParticipationSection 7(a)(2) of the Small Business Act
			 (15 U.S.C. 636(a)(2)) is amended—
						(A)in subparagraph (A), in the matter
			 preceding clause (i), by striking subparagraph (B) and inserting
			 subparagraphs (B), (D), and (E);
						(B)in subparagraph (D), by striking
			 Notwithstanding subparagraph (A), in and inserting
			 In; and
						(C)by adding at the end the following:
							
								(E)Participation in international trade
				loanIn an agreement to
				participate in a loan on a deferred basis under paragraph (16), the
				participation by the Administration may not exceed 90
				percent.
								.
						(b)Working capitalSection 7(a)(16)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(16)(A)) is amended—
					(1)in the matter preceding clause (i), by
			 striking in— and inserting —;
					(2)in clause (i)—
						(A)by inserting in after
			 (i); and
						(B)by striking or at the
			 end;
						(3)in clause (ii)—
						(A)by inserting in after
			 (ii); and
						(B)by striking the period at the end and
			 inserting , including any debt that qualifies for refinancing under any
			 other provision of this subsection; or; and
						(4)by adding at the end the following:
						
							(iii)by providing working
				capital.
							.
					(c)CollateralSection 7(a)(16)(B) of the Small Business
			 Act (15 U.S.C. 636(a)(16)(B)) is amended—
					(1)by striking Each loan and
			 inserting the following:
						
							(i)In generalExcept as provided in clause (ii), each
				loan
							;
				and
					(2)by adding at the end the following:
						
							(ii)ExceptionA loan under this paragraph may be secured
				by a second lien position on the property or equipment financed by the loan or
				on other assets of the small business concern, if the Administrator determines
				the lien provides adequate assurance of the payment of the
				loan.
							.
					(d)Export working capital
			 programSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) is amended—
					(1)in paragraph (2)(D), by striking not
			 exceed and inserting be; and
					(2)in paragraph (14)—
						(A)by striking (A) The
			 Administration and inserting the following: “Export working capital
			 program.—
							
								(A)In generalThe
				Administrator
								;
						(B)by striking (B) When
			 considering and inserting the following:
							
								(C)ConsiderationsWhen
				considering
								;
				
						(C)by striking (C) The
			 Administration and inserting the following:
							
								(D)MarketingThe
				Administrator
								;
				and
						(D)by inserting after subparagraph (A) the
			 following:
							
								(B)Terms
									(i)Loan amountThe Administrator may not guarantee a loan
				under this paragraph of more than $5,000,000.
									(ii)Fees
										(I)In generalFor a loan under this paragraph, the
				Administrator shall collect the fee assessed under paragraph (23) not more
				frequently than once each year.
										(II)Untapped creditThe Administrator may not assess a fee on
				capital that is not accessed by the small business
				concern.
										.
						(e)Participation in Preferred Lenders
			 ProgramSection 7(a)(2)(C) of
			 the Small Business Act (15 U.S.C. 636(a)(2)(C)) is amended—
					(1)by redesignating clause (ii) as clause
			 (iii); and
					(2)by inserting after clause (i) the
			 following:
						
							(ii)Export-Import Bank lendersAny lender that is participating in the
				Delegated Authority Lender Program of the Export-Import Bank of the United
				States (or any successor to the Program) shall be eligible to participate in
				the Preferred Lenders
				Program.
							.
					(f)Export Express ProgramSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
					(1)by striking (32)
			 Increased
			 veteran and inserting (33)
			 Increased
			 veteran; and
					(2)by adding at the end the following:
						
							(34)Export Express Program
								(A)DefinitionsIn this paragraph—
									(i)the term export development
				activity includes—
										(I)obtaining a standby letter of credit when
				required as a bid bond, performance bond, or advance payment guarantee;
										(II)participation in a trade show that takes
				place outside the United States;
										(III)translation of product brochures or
				catalogues for use in markets outside the United States;
										(IV)obtaining a general line of credit for
				export purposes;
										(V)performing a service contract from buyers
				located outside the United States;
										(VI)obtaining transaction-specific financing
				associated with completing export orders;
										(VII)purchasing real estate or equipment to be
				used in the production of goods or services for export;
										(VIII)providing term loans or other financing to
				enable a small business concern, including an export trading company and an
				export management company, to develop a market outside the United States;
				and
										(IX)acquiring, constructing, renovating,
				modernizing, improving, or expanding a production facility or equipment to be
				used in the United States in the production of goods or services for export;
				and
										(ii)the term express loan means a
				loan in which a lender uses to the maximum extent practicable the loan
				analyses, procedures, and documentation of the lender to provide expedited
				processing of the loan application.
									(B)AuthorityThe Administrator may guarantee the timely
				payment of an express loan to a small business concern made for an export
				development activity.
								(C)Level of participation
									(i)Maximum
				amountThe maximum amount of
				an express loan guaranteed under this paragraph shall be $500,000.
									(ii)PercentageFor an express loan guaranteed under this
				paragraph, the Administrator shall guarantee—
										(I)90 percent of a loan that is not more than
				$350,000; and
										(II)75 percent of a loan that is more than
				$350,000 and not more than
				$500,000.
										.
					(g)Annual listing of export finance
			 lendersSection 7(a)(16) of
			 the Small Business Act (15 U.S.C. 636(a)(16)) is amended by adding at the end
			 the following:
					
						(F)List of export finance lenders
							(i)Publication of list requiredThe Administrator shall publish an annual
				list of the banks and participating lending institutions that, during the
				1-year period ending on the date of publication of the list, have made loans
				guaranteed by the Administration under—
								(I)this paragraph;
								(II)paragraph (14); or
								(III)paragraph (34).
								(ii)Availability of listThe Administrator shall—
								(I)post the list published under clause (i) on
				the website of the Administration; and
								(II)make the list published under clause (i)
				available, upon request, at each district office of the
				Administration.
								.
				(h)ApplicabilityThe amendments made by subsections (a)
			 through (f) shall apply with respect to any loan made after the date of
			 enactment of this Act.
				307.State Trade and Export Promotion Grant
			 Program
				(a)DefinitionsIn this section—
					(1)the term eligible small business
			 concern means a small business concern that—
						(A)has been in business for not less than the
			 1-year period ending on the date on which assistance is provided using a grant
			 under this section;
						(B)is operating profitably, based on
			 operations in the United States;
						(C)has demonstrated understanding of the costs
			 associated with exporting and doing business with foreign purchasers, including
			 the costs of freight forwarding, customs brokers, packing and shipping, as
			 determined by the Associate Administrator;
						(D)has in effect a strategic plan for
			 exporting; and
						(E)agrees to provide to the Associate
			 Administrator such information and documentation as is necessary for the
			 Associate Administrator to determine that the small business concern is in
			 compliance with the internal revenue laws of the United States;
						(2)the term program means the
			 State Trade and Export Promotion Grant Program established under subsection
			 (b);
					(3)the term small business concern owned
			 and controlled by women has the meaning given that term in section 3 of
			 the Small Business Act (15 U.S.C. 632);
					(4)the term socially and economically
			 disadvantaged small business concern has the meaning given that term in
			 section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 6537(a)(4)(A));
			 and
					(5)the term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, Guam, and American Samoa.
					(b)Establishment of programThe Associate Administrator shall establish
			 a 3-year trade and export promotion pilot program to be known as the State
			 Trade and Export Promotion Grant Program, to make grants to States to carry out
			 export programs that assist eligible small business concerns in—
					(1)participation in a foreign trade
			 mission;
					(2)a foreign market sales trip;
					(3)a subscription to services provided by the
			 Department of Commerce;
					(4)the payment of website translation
			 fees;
					(5)the design of international marketing
			 media;
					(6)a trade show exhibition;
					(7)participation in training workshops;
			 or
					(8)any other export initiative determined
			 appropriate by the Associate Administrator.
					(c)Grants
					(1)Joint reviewIn carrying out the program, the Associate
			 Administrator may make a grant to a State to increase the number of eligible
			 small business concerns in the State that export or to increase the value of
			 the exports by eligible small business concerns in the State.
					(2)ConsiderationsIn making grants under this section, the
			 Associate Administrator may give priority to an application by a State that
			 proposes a program that—
						(A)focuses on eligible small business concerns
			 as part of an export promotion program;
						(B)demonstrates success in promoting exports
			 by—
							(i)socially and economically disadvantaged
			 small business concerns;
							(ii)small business concerns owned or controlled
			 by women; and
							(iii)rural small business concerns;
							(C)promotes exports from a State that is not 1
			 of the 10 States with the highest percentage of exporters that are small
			 business concerns, based upon the latest data available from the Department of
			 Commerce; and
						(D)promotes new-to-market export opportunities
			 to the People’s Republic of China for eligible small business concerns in the
			 United States.
						(3)Limitations
						(A)Single applicationA State may not submit more than 1
			 application for a grant under the program in any 1 fiscal year.
						(B)Proportion of amountsThe total value of grants under the program
			 made during a fiscal year to the 10 States with the highest percentage of
			 exporters that are small business concerns, based upon the latest data
			 available from the Department of Commerce, shall be not more than 50 percent of
			 the amounts appropriated for the program for that fiscal year.
						(4)ApplicationA State desiring a grant under the program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Associate Administrator may establish.
					(d)Competitive basisThe Associate Administrator shall award
			 grants under the program on a competitive basis.
				(e)Federal shareThe Federal share of the cost of an export
			 program carried out using a grant under the program shall be—
					(1)for a State that has a high export volume,
			 as determined by the Associate Administrator, not more than 65 percent;
			 and
					(2)for a State that does not have a high
			 export volume, as determined by the Associate Administrator, not more than 75
			 percent.
					(f)Reports
					(1)Initial
			 reportNot later than 120
			 days after the date of enactment of this Act, the Associate Administrator shall
			 submit to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives a report,
			 which shall include—
						(A)a description of the structure of and
			 procedures for the program;
						(B)a management plan for the program;
			 and
						(C)a description of the merit-based review
			 process to be used in the program.
						(2)Annual
			 reportsThe Associate
			 Administrator shall submit an annual report to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives regarding the program, which shall include—
						(A)the number and amount of grants made under
			 the program during the preceding year;
						(B)a list of the States receiving a grant
			 under the program during the preceding year, including the activities being
			 performed with grant; and
						(C)the effect of each grant on exports by
			 eligible small business concerns in the State receiving the grant.
						(g)Reviews by inspector general
					(1)In generalThe Inspector General of the Administration
			 shall conduct a review of—
						(A)the extent to which recipients of grants
			 under the program are measuring the performance of the activities being
			 conducted and the results of the measurements; and
						(B)the overall management and effectiveness of
			 the program.
						(2)ReportNot later than September 30, 2012, the
			 Inspector General of the Administration shall submit to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives a report regarding the review conducted under
			 paragraph (1).
					(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the program $15,000,000 for each of
			 fiscal years 2010, 2011, and 2012.
				(i)TerminationThe authority to carry out the program
			 shall terminate 3 years after the date on which the Associate Administrator
			 establishes the program.
				308.Rural export promotionNot later than 6 months after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Agriculture and the Secretary of Commerce, shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report that contains—
				(1)a description of each program of the
			 Administration that promotes exports by rural small business concerns,
			 including—
					(A)the number of rural small business concerns
			 served by the program;
					(B)the change, if any, in the number of rural
			 small business concerns as a result of participation in the program during the
			 10-year period ending on the date of enactment of this Act;
					(C)the volume of exports by rural small
			 business concerns that participate in the program; and
					(D)the change, if any, in the volume of
			 exports by rural small businesses that participate in the program during the
			 10-year period ending on the date of enactment of this Act;
					(2)a description of the coordination between
			 programs of the Administration and other Federal programs that promote exports
			 by rural small business concerns;
				(3)recommendations, if any, for improving the
			 coordination described in paragraph (2);
				(4)a description of any plan by the
			 Administration to market the international trade financing programs of the
			 Administration through lenders that—
					(A)serve rural small business concerns;
			 and
					(B)are associated with financing programs of
			 the Department of Agriculture;
					(5)recommendations, if any, for improving
			 coordination between the counseling programs and export financing programs of
			 the Administration, in order to increase the volume of exports by rural small
			 business concerns; and
				(6)any additional information the
			 Administrator determines is necessary.
				309.International trade cooperation by small
			 business development centersSection 21(a) of the Small Business Act (15
			 U.S.C. 648(a)) is amended—
				(1)by striking (2) The Small Business
			 Development Centers and inserting the following:
					
						(2)Cooperation to provide international trade
				services
							(A)Information and servicesThe small business development
				centers
							;
				and
				(2)in paragraph (2)—
					(A)in subparagraph (A), as so designated, by
			 inserting (including State trade agencies), after local
			 agencies; and
					(B)by adding at the end the following:
						
							(B)Cooperation with State trade agencies and
				Export Assistance CentersA
				small business development center that counsels a small business concern on
				issues relating to international trade shall—
								(i)consult with State trade agencies and
				Export Assistance Centers to provide appropriate services to the small business
				concern; and
								(ii)as necessary, refer the small business
				concern to a State trade agency or an Export Assistance Center for further
				counseling or assistance.
								(C)DefinitionIn this paragraph, the term Export
				Assistance Center has the same meaning as in section
				22.
							.
					IVSmall business
			 regulatory reform
			401.Short
			 titleThis title may be cited
			 as the Job Impact Analysis Act of
			 2010.
			402.FindingsCongress finds the following:
				(1)A vibrant and
			 growing small business sector is critical to the recovery of the economy of the
			 United States.
				(2)Regulations
			 designed for application to large-scale entities have been applied uniformly to
			 small businesses and other small entities, sometimes inhibiting the ability of
			 small entities to create new jobs.
				(3)Uniform Federal
			 regulatory and reporting requirements in many instances have imposed on small
			 businesses and other small entities unnecessary and disproportionately
			 burdensome demands, including legal, accounting, and consulting costs, thereby
			 threatening the viability of small entities and the ability of small entities
			 to compete and create new jobs in a global marketplace.
				(4)Since 1980,
			 Federal agencies have been required to recognize and take account of the
			 differences in the scale and resources of regulated entities, but in many
			 instances have failed to do so.
				(5)In 2009, there
			 were nearly 70,000 pages in the Federal Register, and, according to research by
			 the Office of Advocacy of the Small Business Administration, the annual cost of
			 Federal regulations totals $1,100,000,000,000. Small firms bear a
			 disproportionate burden, paying approximately 45 percent, or $7,647, more per
			 employee than larger firms in annual regulatory compliance costs.
				(6)The Federal
			 Government should fully consider the costs, including indirect economic impacts
			 and the potential for job creation and job loss, of proposed rules.
				(7)It is the
			 intention of Congress to amend chapter 6 of title 5, United States Code, to
			 ensure that all impacts, including foreseeable indirect effects, of proposed
			 and final rules are considered by agencies during the rulemaking process and
			 that the agencies assess a full range of alternatives that will limit adverse
			 economic consequences, enhance economic benefits, and fully address potential
			 job creation or job loss.
				(8)To the maximum
			 extent practicable, the Director of the Congressional Budget Office should, in
			 certain estimates the Director prepares with respect to bills or joint
			 resolutions reported by congressional committees, estimate the potential job
			 creation or job loss attributable to the bills or joint resolutions.
				403.Job impact
			 statement for reported bills and joint resolutionsSection
			 424 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
			 658c) is amended—
				(1)in subsection (a)(2)—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)if the Director
				estimates that the total amount of direct costs of all Federal
				intergovernmental mandates in the bill or joint resolution will equal or exceed
				$5,000,000,000 (adjusted annually for inflation), to the extent practicable,
				the potential job creation or job loss in State, local, and tribal governments
				as a result of the mandates.
							;
				and
					(2)in subsection (b)(2)—
					(A)in subparagraph (A), by striking
			 and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)if the Director estimates that the total
				amount of direct costs of all Federal private sector mandates in the bill or
				joint resolution will equal or exceed $5,000,000,000 (adjusted annually for
				inflation), to the extent practicable, the potential job creation or job loss
				in the private sector as a result of the
				mandates.
							.
					404.Clarification
			 and expansion of rules covered by the Regulatory Flexibility ActSection 601 of title 5, United States Code,
			 is amended—
				(1)in paragraph (6), by striking
			 and at the end;
				(2)in paragraph (7)(B), by striking the period
			 at the end and inserting a semicolon;
				(3)in paragraph
			 (8)—
					(A)by striking
			 Recordkeeping
			 requirement.—The and inserting the;
			 and
					(B)by striking the
			 period at the end and inserting ; and; and
					(4)by adding at the end the following:
					
						(9)the term
				economic impact means, with respect to a proposed or final
				rule—
							(A)any direct
				economic effect of the rule on small entities; and
							(B)any indirect
				economic effect on small entities, including potential job creation or job
				loss, that is reasonably foreseeable and that results from the rule, without
				regard to whether small entities are directly regulated by the
				rule.
							.
				405.Requirements
			 providing for more detailed analyses
				(a)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
								(1)describing the
				reasons why action by the agency is being considered;
								(2)describing the
				objectives of, and legal basis for, the proposed rule;
								(3)estimating the
				number and type of small entities to which the proposed rule will apply;
								(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
								(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be provided;
				and
								(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities,
				including job creation and employment by small entities, beyond that already
				imposed on the class of small entities by the agency, or the reasons why such
				an estimate is not available.
								;
				and
					(2)by adding at the
			 end the following:
						
							(d)An agency shall
				notify the Chief Counsel for Advocacy of the Small Business Administration of
				any draft rules that may have a significant economic impact on a substantial
				number of small entities—
								(1)not later than
				the date on which the agency submits a draft rule to the Office of Information
				and Regulatory Affairs at the Office of Management and Budget under Executive
				Order 12866, if that order requires such submission; or
								(2)if no submission
				to the Office of Information and Regulatory Affairs is so required, at a
				reasonable time prior to publication of the rule by the
				agency.
								.
					(b)Final
			 regulatory flexibility analysis
					(1)In
			 generalSection 604(a) of title 5, United States Code, is
			 amended—
						(A)by inserting
			 detailed before description each place it
			 appears;
						(B)in paragraph (1),
			 by striking succinct;
						(C)in paragraph
			 (2)—
							(i)by
			 striking summary each place it appears and inserting
			 statement; and
							(ii)by
			 inserting (or certification of the proposed rule under section
			 605(b)) after initial regulatory flexibility
			 analysis;
							(D)in paragraph (3),
			 by striking an explanation and inserting a detailed
			 explanation;
						(E)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
						(F)by inserting
			 after paragraph (2) the following:
							
								(3)the response of
				the agency to any comments filed by the Chief Counsel for Advocacy of the Small
				Business Administration in response to the proposed rule, and a detailed
				statement of any change made to the proposed rule in the final rule as a result
				of the
				comments;
								.
						(2)Publication of
			 analysis on web site, etcSection 604(b) of title 5, United
			 States Code, is amended to read as follows:
						
							(b)The agency
				shall—
								(1)make copies of
				the final regulatory flexibility analysis available to the public, including by
				publishing the entire final regulatory flexibility analysis on the Web site of
				the agency; and
								(2)publish in the
				Federal Register the final regulatory flexibility analysis, or a summary of the
				analysis that includes the telephone number, mailing address, and address of
				the Web site where the complete final regulatory flexibility analysis may be
				obtained.
								.
					(c)Cross-References
			 to other analysesSection 605(a) of title 5, United States Code,
			 is amended to read as follows:
					
						(a)A Federal agency
				shall be deemed to have satisfied a requirement regarding the content of a
				regulatory flexibility agenda or regulatory flexibility analysis under section
				602, 603, or 604, if the Federal agency provides in the agenda or regulatory
				flexibility analysis a cross-reference to the specific portion of an agenda or
				analysis that is required by another law and that satisfies the
				requirement.
						.
				(d)CertificationsThe
			 second sentence of section 605(b) of title 5, United States Code, is amended by
			 striking statement providing the factual and inserting
			 detailed statement providing the factual and legal.
				(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
					
						607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
							(1)a quantifiable or
				numerical description of the effects of the proposed or final rule, including
				an estimate of the potential for job creation or job loss, and alternatives to
				the proposed or final rule; or
							(2)a more general
				descriptive statement and a detailed statement explaining why quantification is
				not practicable or
				reliable.
							.
				406.Periodic
			 review of rulesSection 610 of
			 title 5, United States Code, is amended to read as follows:
				
					610.Periodic
				review of rules
						(a)Not later than
				180 days after the enactment of the Job Impact Analysis Act of 2010, each
				agency shall publish in the Federal Register and place on its Web site a plan
				for the periodic review of rules issued by the agency that the head of the
				agency determines has a significant economic impact on a substantial number of
				small entities. Such determination shall be made without regard to whether the
				agency performed an analysis under section 604. The purpose of the review shall
				be to determine whether such rules should be continued without change, or
				should be amended or rescinded, consistent with the stated objectives of
				applicable statutes, to minimize any significant adverse economic impacts on a
				substantial number of small entities (including an estimate of any adverse
				impacts on job creation and employment by small entities). Such plan may be
				amended by the agency at any time by publishing the revision in the Federal
				Register and subsequently placing the amended plan on the Web site of the
				agency.
						(b)The plan shall
				provide for the review of all such agency rules existing on the date of the
				enactment of the Job Impact Analysis Act of 2010 within 10 years after the date
				of publication of the plan in the Federal Register and every 10 years
				thereafter and for review of rules adopted after the date of enactment of the
				Job Impact Analysis Act of 2010 within 10 years after the publication of the
				final rule in the Federal Register and every 10 years thereafter. If the head
				of the agency determines that completion of the review of existing rules is not
				feasible by the established date, the head of the agency shall so certify in a
				statement published in the Federal Register and may extend the review for not
				longer than 2 years after publication of notice of extension in the Federal
				Register. Such certification and notice shall be sent to the Chief Counsel for
				Advocacy and Congress.
						(c)Each agency shall
				annually submit a report regarding the results of its review pursuant to such
				plan to Congress and, in the case of agencies other than independent regulatory
				agencies (as defined in section 3502(5) of title 44, United States Code), to
				the Administrator of the Office of Information and Regulatory Affairs of the
				Office of Management and Budget. Such report shall include the identification
				of any rule with respect to which the head of the agency made a determination
				of infeasibility under paragraph (5) or (6) of subsection (d) and a detailed
				explanation of the reasons for such determination.
						(d)In reviewing
				rules under such plan, the agency shall consider—
							(1)the continued
				need for the rule;
							(2)the nature of
				complaints received by the agency from small entities concerning the
				rule;
							(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy;
							(4)the complexity of
				the rule;
							(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules;
							(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such calculations cannot be made and reports that determination
				in the annual report required under subsection (c);
							(7)the length of
				time since the rule has been evaluated, or the degree to which technology,
				economic conditions, or other factors have changed in the area affected by the
				rule; and
							(8)the current
				impact of the rule, including—
								(A)the estimated
				number of small entities to which the rule will apply;
								(B)the estimated
				number of small business jobs that will be lost or created by the rule;
				and
								(C)the projected
				reporting, recordkeeping and other compliance requirements of the proposed
				rule, including—
									(i)an estimate of
				the classes of small entities that will be subject to the requirement;
				and
									(ii)the type of
				professional skills necessary for preparation of the report or record.
									(e)The agency shall
				publish in the Federal Register and on the Web site of the agency a list of
				rules to be reviewed pursuant to such plan. Such publication shall include a
				brief description of the rule, the reason why the agency determined that it has
				a significant economic impact on a substantial number of small entities
				(without regard to whether the agency had prepared a final regulatory
				flexibility analysis for the rule), and request comments from the public, the
				Chief Counsel for Advocacy, and the Regulatory Enforcement Ombudsman concerning
				the enforcement of the
				rule.
						.
			407.Office of
			 Advocacy
				(a)In
			 generalSection 203 of
			 Public Law
			 94–305 (15 U.S.C. 634c) is amended—
					(1)in paragraph (4),
			 by striking and at the end;
					(2)in paragraph (5),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(6)carry out the
				responsibilities of the Office of Advocacy under chapter 6 of title 5, United
				States
				Code.
							.
					(b)Budgetary line
			 item and authorization of appropriationsTitle II of
			 Public Law
			 94–305 (15 U.S.C. 634a et seq.) is amended
			 by striking section 207 and inserting the following:
					
						207.Budgetary line
				item and authorization of appropriations
							(a)Appropriation
				requestsEach budget of the United States Government submitted by
				the President under section 1105 of title 31, United States Code, shall include
				a separate statement of the amount of appropriations requested for the Office
				of Advocacy of the Small Business Administration, which shall be designated in
				a separate account in the General Fund of the Treasury.
							(b)Administrative
				operationsThe Administrator of the Small Business Administration
				shall provide the Office of Advocacy with appropriate and adequate office space
				at central and field office locations, together with such equipment, operating
				budget, and communications facilities and services as may be necessary, and
				shall provide necessary maintenance services for such offices and the equipment
				and facilities located in such offices.
							(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this title. Any amount appropriated under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
							.
				408.Clerical
			 amendments
				(a)HeadingThe
			 heading of section 605 of title 5, United States Code, is amended to read as
			 follows:
					
						605.Incorporations
				by reference and
				certifications
						.
				(b)Table of
			 sectionsThe table of sections for chapter 6 of title 5, United
			 States Code, is amended—
					(1)by striking the
			 item relating to section 605 and inserting the following:
						
							
								605. Incorporations by reference and
				certifications.
							
							;
						and(2)by striking the
			 item relating to section 607 and inserting the following:
						
							
								607. Quantification
				requirements.
							
							.
					VOther
			 provisions
			501.Funds for
			 SBDCs
				(a)In
			 generalThere is
			 appropriated, out of any funds in the Treasury not otherwise appropriated, for
			 an additional amount for Small Business Administration—Salaries and
			 Expenses, $50,000,000, to remain available until January 1, 2012, for
			 grants to small business development centers under section 21 of the Small
			 Business Act (15 U.S.C. 648) to provide targeted technical assistance to small
			 business concerns (as defined under section 3 of the Small Business Act (15
			 U.S.C. 632)) seeking access to capital or credit, Federal procurement
			 opportunities, energy efficiency audits to reduce energy bills, opportunities
			 to export products or provide services to foreign customers, or other
			 assistance.
				(b)Allocation
					(1)In
			 generalSubject to paragraph
			 (2), and notwithstanding the requirements of section 21(a)(4)(C)(iii) of the
			 Small Business Act (15 U.S.C. 648(a)(4)(C)(iii)), the amount appropriated under
			 subsection (a) shall be allocated under the formula under section
			 21(a)(4)(C)(i) of that Act.
					(2)Minimum
			 fundingThe amount made
			 available under this section to each State shall be not less than
			 $325,000.
					(3)Types of
			 usesOf the total amount of the grants awarded by the
			 Administrator under this section—
						(A)not less than 80
			 percent shall be used for counseling of small business concerns; and
						(B)not more than 20
			 percent may be used for classes or seminars.
						(c)No non-Federal
			 share requiredNotwithstanding section 21(a)(4)(A) of the Small
			 Business Act (15 U.S.C. 648(a)(4)(A)), the recipient of a grant made using
			 amounts appropriated under subsection (a) shall not be required to provide
			 non-Federal matching funds.
				(d)DistributionNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall disburse the total amount
			 appropriated under subsection (a).
				502.Temporary
			 waiver authority for women's business center program
				(a)DefinitionsIn
			 this section—
					(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
					(2)the term
			 recipient organization means an organization receiving financial
			 assistance from the Administrator under the women's business center program;
			 and
					(3)the term
			 women's business center program means the women's business center
			 program under section 29 of the Small Business Act (15 U.S.C. 656).
					(b)AuthorityUpon request by a recipient organization,
			 and in accordance with this section, the Administrator may waive, in whole or
			 in part, the requirement to obtain non-Federal funds under section 29(c) of the
			 Small Business Act (15 U.S.C. 656(c)) for the technical assistance and
			 counseling activities of the recipient organization carried out using financial
			 assistance under the women's business center program.
				(c)ConsiderationsIn
			 determining whether to waive the requirement to obtain non-Federal funds under
			 this section, the Administrator shall consider—
					(1)the economic
			 conditions affecting the recipient organization;
					(2)the impact a
			 waiver under this section would have on the credibility of the women's business
			 center program;
					(3)the demonstrated
			 ability of the recipient organization to raise non-Federal funds; and
					(4)the performance
			 of the recipient organization.
					(d)LimitationThe
			 Administrator may not waive the requirement to obtain non-Federal funds under
			 this section if granting the waiver would undermine the credibility of the
			 women's business center program.
				(e)TerminationThe
			 Administrator may not grant a waiver of the requirement to obtain non-Federal
			 funds under this section on or after January 1, 2012.
				VIFunding
			601.OffsetNotwithstanding section 5 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 116), an
			 amount equal to the total amount appropriated or made available under this Act
			 is rescinded on a pro rata basis from unobligated amounts appropriated or made
			 available under division A of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5; 123 Stat. 116).
			602.Emergency
			 designation
				(a)StatutoryThis
			 Act is designated as an emergency requirement pursuant to section 4(g) of the
			 Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C.
			 933(g)).
				(b)RulemakingThis
			 Act is designated as an emergency requirement pursuant to section 403(a) of S.
			 Con. Res. 13 (111th Congress), the concurrent resolution on the budget for
			 fiscal year 2010.
				
